STATE OF MICHIGAN

                            COURT OF APPEALS



AUTOZONE STORES INC./AUTO ZONE, #2137                                UNPUBLISHED
                                                                     June 23, 2015
               Petitioner-Appellee,

v                                                                    No. 320213
                                                                     Tax Tribunal
CITY OF WARREN,                                                      LC No. 00-451812

               Respondent-Appellant.


Before: RIORDAN, P.J., and DONOFRIO and BECKERING, JJ.

PER CURIAM.

        In this tax appeal, respondent, City of Warren, appeals as of right the tribunal order ruling
in favor of petitioner, AutoZone Stores, Inc./AutoZone # 2137, regarding its property tax petition
in the small claims division. We affirm.

                                 I. FACTUAL BACKGROUND

        The disputed property is an AutoZone store, located at 30880 Dequindre Road, Warren,
Macomb County. On May 15, 2013, petitioner filed a petition in the small claims division,
contending that the property was classified as commercial, real property, and that while the
current taxable value was $266,580, that was an excessive valuation. Respondent replied that the
taxable value was correct, and that the true cash value of the property was $533,160. Petitioner,
however, posited that the true cash value of the property was $362,000, and that the taxable
value was $181,000.

       Both parties submitted evidence, including several comparables. Respondent also
submitted a detailed valuation report, wherein it asserted that the interest to be valued was fee
simple, and that the highest and best use of the property was as a retail building. An issue that
arose before the hearing was whether respondent’s comparables—that represented properties
with leases in place—were appropriate considerations in determining the true cash value of the
property.

        A hearing occurred, after which the referee released its proposed opinion finding in favor
of petitioner. The referee found that the appropriate method for determining the true cash value
of the property was the sales approach, and it concurred in petitioner’s assessment that leased fee
transactions were not predicated on market rent. The referee found that respondent’s reliance on
leased fee transactions were not reliable indicators of value.

                                                -1-
        Respondent filed several exceptions to the proposed opinion, including an argument that
petitioner’s attorney, Peter Ellenson, was not a certified appraiser and that the referee should not
have accepted his appraisal report. Respondent also contended that the hearing referee
improperly failed to consider its leased comparables. However, the tribunal found the exceptions
to be without merit and assessed the true cash value of the property as $362,000 and the taxable
value as $181,000. The tribunal adopted the proposed opinion in full. Respondent now appeals.

                                       II. COMPARABLES

                                  A. STANDARD OF REVIEW

        “A proceeding before the tribunal is original and independent and is considered de novo.”
MCL 205.735a(2). This Court’s review of a final decision of the tribunal is limited. Detroit
Lions, Inc v City of Dearborn, 302 Mich. App. 676, 691; 840 NW2d 168 (2013). “Unless fraud is
alleged, an appellate court reviews the decision for a misapplication of the law or adoption of a
wrong principle.” Podmajersky v Dep’t of Treasury, 302 Mich. App. 153, 162; 838 NW2d 195
(2013) (quotation marks and citation omitted). The tribunal’s factual findings are conclusive if
they are supported with competent, substantial, and material evidence on the whole record.
Detroit Lions, Inc, 302 Mich. App. at 691. “Substantial evidence is any evidence that reasonable
minds would accept as sufficient to support the decision. Substantial evidence must be more
than a scintilla of evidence, although it may be substantially less than a preponderance of the
evidence.” Id. at 691-692 (quotation marks and citation omitted). We review de novo issues of
statutory interpretation. Id. at 692. The appellant bears the burden of proof in an appeal from
the tribunal. Podmajersky, 302 Mich. App. at 162.

                                    B. BACKGROUND LAW

        Property may not be taxed in excess of 50 percent of its true cash value. Const 1963, art
9, § 3. True cash value “means the usual selling price at the place where the property to which
the term is applied is at the time of assessment, being the price that could be obtained for the
property at private sale, and not at auction sale except as otherwise provided in this section, or at
forced sale.” MCL 211.27(1). “True cash value is synonymous with fair market value.” Great
Lakes Div of Nat’l Steel Corp v City of Ecorse, 227 Mich. App. 379, 389; 576 NW2d 667 (1998).

        “[T]he petitioner has the burden to establish the true cash value of property.” President
Inn Properties, LLC v Grand Rapids, 291 Mich. App. 625, 631; 806 NW2d 342 (2011). Yet, “the
Tax Tribunal has a duty to make an independent determination of true cash value.” Id. The
three traditional methods of determining true cash value are: (1) the cost-less-depreciation
approach (cost approach); (2) the sales-comparison or market approach (sales approach); and (3)
the capitalization-of-income approach (income approach). Meadowlanes Ltd Dividend Housing
Ass’n v City of Holland, 437 Mich. 473, 484-485; 473 NW2d 636 (1991). “The Tax Tribunal is
under a duty to apply its expertise to the facts of a case in order to determine the appropriate
method of arriving at the true cash value of property, utilizing an approach that provides the most
accurate valuation under the circumstances.” Great Lakes Div of Nat’l Steel Corp, 227 Mich
App at 389. “All three approaches should be used whenever possible[.]” Meadowlanes, 437
Mich. at 485. Regardless of which method is employed, “the final value determination must
represent the usual price for which the subject property would sell.” Id.

                                                -2-
        Also fundamental to the concept of true cash value is the principle of “highest and best
use.” Edward Rose Bldg Co v Independence Twp, 436 Mich. 620, 633; 462 NW2d 325 (1990);
Detroit/Wayne Co Stadium Auth v Drinkwater, Taylor, & Merrill, Inc, 267 Mich. App. 625, 633;
705 NW2d 549 (2005). The “highest and best use” is defined as “the most profitable and
advantageous use the owner may make of the property even if the property is presently used for a
different purpose or is vacant, so long as there is a market demand for such use.” Detroit/Wayne
Co Stadium Authority, 267 Mich. App. at 633 (quotation marks and citation omitted); Detroit v
Detroit Plaza Ltd Partnership, 273 Mich. App. 260, 285; 730 NW2d 523 (2006). See also
Edward Rose Bldg Co, 436 Mich. at 633 (“It recognizes that the use to which a prospective buyer
would put the property will influence the price which the buyer would be willing to pay.”). A
highest and best use determination requires the use to be legally permissible, financially feasible,
maximally productive, and physically possible. Detroit Lions, Inc, 302 Mich. App. at 697.

                                         C. ANALYSIS1

         Respondent first contends that the tribunal failed to determine the highest and best use of
the property. However, respondent argued below that the highest and best use of the property
was a retail store, a fact that appears to be uncontested. See Blazer Foods, Inc v Rest Props, Inc,
259 Mich. App. 241, 252; 673 NW2d 805 (2003) (“A party may not take a position in the trial
court and subsequently seek redress in an appellate court that is based on a position contrary to
that taken in the trial court.”). While the tribunal did not explicitly use the term highest and best
use, it found that the property was classified as commercial. Moreover, implicit in the tribunal’s
opinion and its reliance on comparables is that it considered the highest and best use to be a retail
store. The parties ostensibly accepted this as sufficient, as neither raised exceptions to the
proposed opinion based on the referee’s failure to provide further detail regarding the highest and
best use of the property.2 Moreover, the issue respondent raises on appeal is that the tribunal
improperly rejected its comparables with leases in place. See City of Lansing v Hartsuff, 213
Mich. App. 338, 351; 539 NW2d 781 (1995) (An “issue [i]s not preserved for appeal” when it is
“not set forth in [appellant’s] statement of the questions involved.”). Thus, we find respondent’s
argument to be without merit.

        Respondent does not dispute that the subject property was valued as fee simple. A fee
simple interest is “absolute ownership unencumbered by any other interest or estate, subject only
to the limitations imposed by the governmental powers of taxation, eminent domain, police
power, and escheat.” The Appraisal of Real Estate (11th ed, p 137). Nor does respondent
dispute that its comparables, which the tribunal declined to consider, were comprised of leased
interests.

        Nevertheless, respondent cites several unpublished cases, and cases from other
jurisdictions, to support its contention that leases are value-influencing factors that can be


1
  On appeal, respondent relies, to a large extent, on nonbinding unpublished cases of this Court
and caselaw from other jurisdictions, which are not binding on this Court. See MCR 7.215(C);
Hiner v Mojica, 271 Mich. App. 604, 612; 722 NW2d 914 (2006).
2
  Respondent only objected to petitioner’s failure to focus on the highest and best use.


                                                -3-
relevant to determine the true cash value of property. Respondent also cites to Meadowlanes,
supra. Although Meadowlanes did not involve leases, our Supreme Court generally found that
intangible interests such as subsidies can affect the usual selling price of property, and, thus, they
are proper considerations in the valuation process. Id. at 495. See also Antisdale v City of
Galesburg, 420 Mich. 265, 285; 362 NW2d 632 (1984) (“Tax benefits, like deed restrictions, and
zoning classifications, of course, are not real property. Nevertheless, such incorporeal items, not
taxable in and of themselves, can increase or decrease the value of real property, and that amount
should be reflected in the assessment process.” (Citation omitted)).

        In the instant case, the tribunal credited petitioner’s argument “that leased fee
transaction[s] are not predicated on market rent, but rather upon the amount the business can
afford to pay based on its operations. In that regard, lease fee transactions are not true sales, but
more of a financial tool, as such they are not a reliable indicator of value.” Yet, the tribunal did
not reject respondent’s comparables under the sales comparison approach merely because they
were leased interests. Rather, it reasoned that the comparables were not exposed to the market
conditions and pressures, as the days on the market column did not show that the comparables
had spent any time on the market.

        The tribunal expounded that respondent’s income approach was flawed because it
provided only scant information regarding the comparables, and respondent did not provide the
leases. The tribunal concluded that “[p]etitioner correctly testified that in commercial leasing the
landlord makes concessions (i.e. build to suit, and pays certain expenses), and since no leases
were provided it is impossible to determine the terms of the lease.” Significantly, the tribunal
found that a fatal flaw in respondent’s assessment was that the assessor seemingly made no
adjustments beyond averaging the total amount of rent paid, that respondent selected a nine
percent capitalization rate for no apparent reason, and failed to introduce any documentation to
substantiate the other listed fees such as vacancy and management.

        Thus, the tribunal evaluated respondent’s leased comparables and found them to be
inadequate. Great Lakes Div of Nat’l Steel Corp, 227 Mich. App. at 391 (“[I]f the analysis of a
comparable sale is flawed, the valuation for the subject property is also flawed.”). In
disregarding respondent’s leased comparables, the tribunal did not adopt a wrong legal principle.
“By definition, a property that is subject to one or more leases is no longer a fee simple estate.
Thus, if the sale of a leased property is to be used as a comparable sale in the valuation of the fee
simple estate for another property, the sale can only be used if reasonable and supportable market
adjustments for the difference in rights can be made.” The Appraisal of Real Estate (12th ed), p
431. Contrary to respondent’s suggestion, the tribunal did not hold that leased properties could
never be used in valuing a fee simple property under any circumstances. Rather, the tribunal
relied on the fact that the subject property right was different than the property right valued in
respondent’s comparables, appropriate adjustments had not been made, and there was
insufficient information regarding the leased transactions.3 Had respondent’s assessor made the


3
 Respondent fails to raise any argument that appropriate adjustments to its comparables were
made. Yee v Shiawassee Co Bd of Comm’rs, 251 Mich. App. 379, 406; 651 NW2d 756 (2002).
Because respondent highlights no evidence that it made the appropriate adjustments to its leased

                                                 -4-
appropriate adjustments or provided verifying information, the comparables may have been
relevant in determining the true cash value of the subject property.

        The tribunal also characterized leased fee transactions as a “financial tool.” The tribunal
reasoned that such transactions are predicated on the amount a business can afford to pay, based
on its operations, for the use of the property. Respondent contends that this was indicative of the
tribunal’s confusion about the difference between a lease and a sale leaseback, as only the latter
is typically a financing tool. Contrary to respondent’s argument on appeal, there is no error
warranting reversal.

        A lease is “a contract by which a rightful possessor of real property conveys the right to
use and occupy the property in exchange for consideration, usu. rent.” Black’s Law Dictionary
(10th ed); NACG Leasing v Dep’t of Treasury, 495 Mich. 26, 29 n 10; 843 NW2d 891 (2014). A
sale leaseback is “[t]he sale of property on the understanding, or with the express option, that the
seller may lease the property from the buyer, usu. immediately after the sale.” Black’s Law
Dictionary (10th ed). Nothing in the tribunal’s findings indicate that it was conflating the two
terms. Nor has respondent highlighted any evidence to demonstrate that leases cannot be
financing tools, as are sale leasebacks.

        Respondent also references the concepts of “existing use” and the “present economic
income” under MCL 211.27(1), ostensibly to support its contention that the tribunal erred in
disregarding its leased comparables in favor of valuing the property as if vacant and available for
sale. According to respondent, “present economic income” is a consideration when calculating
the true cash value of the property, and “present economic income” includes the consideration of
leases. Thus, leases should have been considered when determining the true cash value of the
property.

        However, MCL 211.27(1) defines true cash value as “the usual selling price at the place
where the property to which the term is applied is at the time of assessment, being the price that
could be obtained for the property at private sale, and not at auction sale except as otherwise
provided in this section, or at forced sale.” (Emphasis added). The statute also provides a
nonexhaustive list of factors that the assessor must consider when determining the true cash
value, including:

               [T]he advantages and disadvantages of location; quality of soil; zoning;
       existing use; present economic income of structures, including farm structures;
       present economic income of land if the land is being farmed or otherwise put to
       income producing use; quantity and value of standing timber; water power and
       privileges; minerals, quarries, or other valuable deposits not otherwise exempt
       under this act known to be available in the land and their value. [MCL 211.27(1)
       (Emphasis added).]



comparables, its reliance on cases from other jurisdictions to demonstrate that leases or sale-
leasebacks are indicative of the fee simple value is unpersuasive.


                                                -5-
Importantly, MCL 211.27(5) provides that “[a]s used in subsection (1), ‘present economic
income’ means for leased or rented property the ordinary, general, and usual economic return
realized from the lease or rental of property negotiated under current, contemporary conditions
between parties equally knowledgeable and familiar with real estate values.” (Emphasis added.)

        Consistent with the plain language of the statute, the true cash value is determined “at the
time of assessment,” and the assessor shall consider the “present economic income” “for leased
or rented property” at that time. MCL 211.27(1) and (5). See Danse Corp v City of Madison
Hts, 466 Mich. 175, 182; 644 NW2d 721 (2002) (“Where the statutory language is unambiguous,
the plain meaning reflects the Legislature’s intent and the statute must be applied as written.”).
Yet, respondent highlights no evidence that petitioner’s property was subject to a lease at the
time of the assessment. Because the property was not being leased at the time of the assessment,
there was no present economic income to be considered. In other words, MCL 211.27 does not
bolster respondent’s argument that the tribunal erred in declining to consider its leased
comparables.

        Respondent also contends that the tribunal erred in failing to consider the “existing use”
of the property. It suggests that the tribunal improperly valued the property as if vacant and
available at the time of sale when relying on petitioner’s comparables 1, 2, 4, and 6, as opposed
to relying on respondent’s leased comparables. However, the tribunal acknowledged petitioner’s
evidence that the current use was an auto-parts store, and that it was a freestanding retail
building. Moreover, while MCL 211.27(1) directs an assessor to consider the existing use of the
properties in determining the true cash value, consideration of the existing user or owner is not
permitted. See First Fed S & L Ass’n of Flint v City of Flint, 415 Mich. 702, 703; 329 NW2d 755
(1982) (“[T]he constitution and the General Property Tax Act require that property tax
assessments be based on market value, not value to the owner[.]”). As our Supreme Court has
recognized, “[n]oticeably absent from the statutory definition of ‘cash value’ and those
enumerated factors which an assessor must consider is any reference to the identity of the person
owning an interest in the property or whether there are other parcels which are owned by the
same taxpayer.” Edward Rose Bldg Co, 436 Mich. at 640.

        Valuing the property as vacant and available for sale, as opposed to occupied, constituted
a proper valuation of the fee simple interest. As discussed supra, the true cash value is based on
the “usual selling price . . . at the time of assessment.” MCL 211.27(1). It is undisputed that the
interest to be valued in this case was fee simple, which is the value of the property when sold
unencumbered, as opposed to the leased interest, which is the value of the property when sold
with a lease in place. Because a fee simple interest is unencumbered, it is sold without a
leasehold or tenant in place. See Edward Rose Bldg Co, 436 Mich. at 633 (“Land is appropriately
valued as if available for development to its highest and best use, that most likely legal use
which will yield the highest present worth.” (Emphasis added; quotation marks and citation
omitted)).

        Thus, the tribunal did not adopt a wrong principal when valuing the property as if
unoccupied and available for sale. See, e.g., Meijer, Inc v City of Midland, 240 Mich. App. 1, 3;
610 NW2d 242 (2000) (“All the experts who testified before the Tax Tribunal agreed that the
true cash value of the subject property must be determined by finding the market value of the fee
simple interest in the property, based on the assumption that the subject property is vacant and

                                                -6-
for sale.”). As our Supreme Court has emphasized, “The Constitution requires assessments to be
made on property at its cash value. This means not only what may be put to valuable uses, but
what has a recognizable pecuniary value inherent in itself, and not enhanced or diminished
according to the person who owns or uses it.” Edward Rose Bldg Co, 436 Mich. at 640-641
(quotation marks and citation omitted). Thus, even if the subject property is a fully occupied and
operating auto-parts store, those characteristics are incidents of ownership, not measures of value
inherent to the property itself.4

       Accordingly, we find no error warranting reversal in the tribunal’s valuation of the
property.

                                 III. LICENSED APPRAISER

                      A. PRESERVATION & STANDARD OF REVIEW

        Next, respondent raises several challenges to Ellenson’s role in the proceedings. To be
preserved for appeal, a party must raise the issue before the tax tribunal. Toaz v Dep’t of
Treasury, 280 Mich. App. 457, 463; 760 NW2d 325 (2008). An objection to evidence admitted in
a tax proceeding must be timely. Zenith Indus Corp v Dept of Treasury, 130 Mich. App. 464,
467; 343 NW2d 495 (1983). Here, due to the absence of the hearing transcript, it is impossible
to verify whether respondent challenged Ellenson’s qualifications, and whether that issue was
addressed or decided at the hearing. Nevertheless, respondent raised at least a partial challenge
to Ellenson’s qualifications in its exceptions to the proposed opinion, and the tribunal addressed
this issue. Moreover, “[t]his Court may review an unpreserved issue if it is an issue of law for
which all the relevant facts are available.” Vushaj v Farm Bureau Gen Ins Co of Michigan, 284
Mich. App. 513, 521; 773 NW2d 758 (2009).

       In addition to the standards set forth supra, we “may review the tribunal’s rulings
regarding evidentiary issues if they involve errors of law.” Georgetown Place Co-op v City of
Taylor, 226 Mich. App. 33, 239; 572 NW2d 232 (1997).

                                         B. ANALYSIS

               Pursuant to the Revised Judicature Act, MCL 600.8411(2):

              In hearings before the small claims division, witnesses shall be sworn. The
       judge shall conduct the trial in an informal manner so as to do substantial justice
       between the parties according to the rules of substantive law but shall not be
       bound by the statutory provisions or rules of practice, procedure, pleading, or
       evidence, except provisions relating to privileged communications, the sole object



4
 Although respondent cites to Teledyne Contl Motors v Muskegon Twp, 145 Mich. App. 749, 758
n 2; 378 NW2d 590 (1985), that case is not binding. MCR 7.215(J)(1). Furthermore, given the
cursory treatment the panel provided to the issue, in a footnote, it has little persuasive value.


                                                -7-
       of such trials is to dispense expeditious justice between the parties. There shall be
       no jury nor shall a verbatim record of such proceedings be made.

        In its exceptions to the proposed opinion, respondent contended that the hearing referee
improperly accepted Ellenson’s appraisal report even though he did not have an appraiser’s
license, and that the report had several errors and oversights that further implicated Ellenson’s
competency. The tribunal found that there was no prohibition against a party, its attorney, or its
representative from creating a valuation disclosure, and that there was no evidence that Ellenson
improperly acted as an appraiser.

        Consistent with its arguments below, respondent again highlights the fact that Ellenson is
not an appraiser. Pursuant to MCL 339.2607(1), “A person shall not act as or offer to act as an
appraiser unless licensed under this article or exempt from licensure under this article.”
However, consistent with the tribunal’s findings, there is no indication that Ellenson improperly
acted as an appraiser, nor that petitioner purported to offer evidence from an appraiser. Rather,
petitioner was offering valuation evidence.5

        Respondent also claims that, as petitioner’s attorney, Ellenson should not have acted as a
witness because it violated Michigan Rules of Professional Conduct (MRPC) 3.7. Pursuant to
MRPC 3.7, “[a] lawyer shall not act as advocate at a trial in which the lawyer is likely to be a
necessary witness” except under certain circumstances. Respondent also contends that the
tribunal mistakenly accepted and characterized Ellenson’s “arguments” at the hearing as
“testimony.”

        However, respondent’s arguments are meritless for several reasons. First, no transcript of
the hearing was prepared. See MCL 205.762(2) (“A formal record of residential property and
small claims division proceedings is not required.”); Mich Admin Code R 792.10265. Without
the hearing transcript, it is impossible for this Court to review or verify the nature of Ellenson’s
participation at the hearing. Further, respondent does not address why it failed to request a
transfer of the case before the entire tribunal, where proceedings are recorded, if it discerned the
evidentiary issues were of such importance. See MCL 205.764(2) (“A party or an intervening
party may request a transfer of a matter to the tribunal for hearing and decision.”); Mich Admin
Code R 792.10273. See also MCL 205.746(2) (“A proceeding before the tribunal shall be
officially reported.”). As we have recognized, error warranting reversal cannot be one “to which
the appellant contributed by plan or negligence.” Bloemsma v Auto Club Ins Ass’n, 190 Mich
App 686, 691; 476 NW2d 487 (1991). Because “[i]n an appeal from an order of the Tax
Tribunal, the appellant bears the burden of proof[,]” Podmajersky, 302 Mich. App. at 162,
respondent’s argument must fail.


5
  A “valuation disclosure” is defined as “documentary or other tangible evidence in a property
tax contested case that a party relies upon in support of the party’s contention as to the true cash
value of the subject property or any portion thereof and contains the party's value conclusions
and data, valuation methodology, analysis, or reasoning.” Mich Admin Code, R 792.10237.
Respondent highlights no authority for the proposition that such evidence must be prepared by a
certified appraiser.


                                                -8-
        Most dispositive is that the tribunal came to an independent determination of the true
cash value of the property based on competent, material, and substantial evidence. President Inn
Properties, LLC, 291 Mich. App. at 631. The tribunal’s opinion, particularly its detailed analysis
of the comparables and the valuation approaches, reveals a thorough consideration and rejection
of respondent’s valuation approach. The issues of dispute, such as the consideration of leased
comparables, were adequately presented in the parties’ written evidence and addressed in the
tribunal’s written opinion. The tribunal weighed the evidence before it, after its independent
review of the comparables. See Drew v Cass Co, 299 Mich. App. 495, 501; 830 NW2d 832
(2013) (“The weight to be accorded to the evidence is within the Tax Tribunal’s discretion.”
(Quotation marks and citation omitted)). The tribunal neither shirked its duty to render an
independent determination of the true cash value of the property, Great Lakes Div of Nat’l Steep
Corp, 227 Mich. App. at 389, nor did it fail to determine the most accurate valuation under the
individual circumstances of the case, President Inn Props, 291 Mich. App. at 631. Therefore,
respondent’s argument is meritless.

                                     IV. CONCLUSION

       The tribunal did not adopt a wrong legal principle when declining to consider
respondent’s leased comparables, and its decision was supported with competent, material, and
substantial evidence. We have reviewed all other claims and find them meritless. We affirm.



                                                           /s/ Michael J. Riordan
                                                           /s/ Pat M. Donofrio
                                                           /s/ Jane M. Beckering




                                              -9-